Citation Nr: 1508323	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in Roanoke, Virginia (a Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In August 2013, the Board denied service connection for hypertension.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 order, the Court vacated the Board's August 2013 decision pursuant to a Joint Motion for Remand (Joint Motion) and remanded the matter for additional development.  The underlying Joint Motion addressed how the Board (1) did not discuss whether VA was obligated to provide a VA medical examination to determine whether the Veteran's hypertension is related to in-service herbicide exposure as part of its duty to assist, (2) did not discuss the adequacy of a March 2013 VA addendum medical opinion that did not provide a rationale for the conclusion that in-service complaints of headache, dizziness, and elevated blood pressure were acute, self-limiting episodes, and (3) did not discuss the relevance of the June 1968 physical examination report showing elevated blood pressure fourteen months after service separation.  The parties to the Joint Motion directed the Board to request a supplemental medical opinion from the November 2011 VA medical examiner or, if unavailable, another VA medical professional.

In September 2014, the Board remanded the matter for the requested development.  An addendum medical opinion was prepared in October 2014; however, as discussed in more detail below, the October 2014 VA medical opinion is not adequate for rating purposes.  The Board has reviewed the physical claims files, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the September 2014 remand directives, the Board specifically requested a VA medical opinion as to whether it is at least as likely as not that the Veteran's hypertension disorder was either caused or permanently worsened beyond natural progression (aggravated) by service-connected PTSD.  In the October 2014 VA medical opinion that followed, the VA examiner provided an opinion as to the "causal association" between the service-connected PTSD and hypertension, but did not specifically provide an opinion as to whether the hypertension disorder was aggravated by the service-connected PTSD.  In the absence of a medical opinion regarding whether the hypertension disorder was aggravated by the service-connected PTSD, the October 2014 VA medical opinion is inadequate for rating purposes.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the October 2014 VA medical opinion, or if she is unavailable, to another suitably qualified medical professional.  If the examiner determines that the Board's question cannot be answered without an additional examination, one should be scheduled.  

The examiner should answer the following question, providing a complete rationale for the opinion expressed:

Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension disorder was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected PTSD?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner concludes that the Veteran's hypertension disorder was aggravated by the service-connected PTSD, the examiner should explain the degree of aggravation and cite to any evidence showing a worsening/increase in severity of the hypertension disorder.

2.  Then readjudicate the issue of service connection for hypertension, to include as due to herbicide exposure and as secondary to PTSD.  If the benefit sought on appeal is not granted, the Veteran and the representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




